Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-14, 21-25 are pending.
	Claims 1-14, 21-25 stand withdrawn from consideration as drawn to a non-elected invention. 
	Claims 1, 2, 5, 7 and 10 were amended in the amendment filed 11/30/2020.
Claims 15-20 were cancelled in the amendment filed 11/30/2020.
New claims 21-25 were added in the amendment filed 11/30/2020.

Response to Amendment
The reply filed on 11/30/2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Applicant’s claims 1, 10 and 21 are considered withdrawn from consideration as drawn to non-elected subject matter.
In Applicant’s response dated 9/20/2019 to the restriction/election of species requirement Applicant elected density as a single property of the water source to measure. Applicant specifically chose a single property and not a combination of properties. All independent claims require the measurement of a combination of properties other than density: Claims 1 and 10 requires the “monitoring” which must include measuring of total dissolved solids (TDS) 
Claim 1 is also withdrawn from consideration because it is considered a different method step from that originally claimed. Claim 1 as amended requires the additional step of “constructing a historical database” by “sampling” water from a plurality of sources over time and testing those individual samples. These steps of constructing a database and the individual sampling are patentably distinct inventions.
Because claims 1, 10 and 21 are the only independent claims there are no claims remaining for examination.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	 				Conclusion

The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
1. US Patent No. 9,423,326 teaches to measure the density to determine the TDS, see col. 3, l. 29-35.

3. US 20040018936 A1 teaches at [0077] that measuring density may be used to determine a TDS.
4. US 20040101457 A1 teaches at [0068] that measuring density may be used to determine a TDS.
5. US 2004/0221660 teaches at [0075] that the TDS of feed water is used to determine the density. 

The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
6)  Xu, L., Lord, P., Riley, H., Koons, J., Wauters, T., & Weiman, S. (2016, September 13). Case Study: A New Salt-Tolerant Friction Reducer System Enables 100% Re-use of Produced Water in the Marcellus Shale. Society of Petroleum Engineers. doi:10.2118/184052-MS teaches a method and analysis for evaluating friction reducing systems for fracturing.
7) U.S. Patent No. 9,256,701 teaches to use a DOE (Department of Energy) historical database to determine groundwater ion concentration levels.
8) US Patent No. 4,014,736 teaches that the ion concentrations of ions Ca and Mg are proportional to the total dissolved solids measurement, see [0026].
9) US Patent No. 5,005,406 teaches a calibration curve to correlate Na ion measurements to conductivity/TDS measurements.

/CHARLES R NOLD/Examiner, Art Unit 3674